

 
 

--------------------------------------------------------------------------------

 
 
 
 
                                                                                                                     
Exhibit 10(a), Form 10-K
                                                                                                               
 Kansas City Life Insurance Company
 
 
 
FIRST AMENDMENT
 
TO
 
KANSAS CITY LIFE DEFERRED COMPENSATION PLAN
 
(2009 RESTATEMENT)
 
THIS FIRST AMENDMENT to the Kansas City Life Deferred Compensation Plan (2009
Restatement) ("Plan") is hereby adopted by Kansas City Life Insurance Company
("Company") to be effective September 1, 2009.
 
WHEREAS, under the terms of the Plan, the Company reserved the right to amend
the Plan at any time; and
 
WHEREAS, the Company intends to amend the Plan regarding the right of plan
participants to select the investment index for their Company Credit Account
effective September 30, 2009.
 
NOW, THEREFORE, the Company hereby amends the Plan as follows:
 
Article VI, Section 2, is hereby deleted in its entirety and a new Section 2 is
substituted to read as follows:
 
"Company Credit Account.  After September 30, 2009, a Participant may direct
that his/her Company Credit Account be valued in the same manner as described in
Section 1 of this Article VI.  Prior to September 30, 2009, the following
provisions shall apply to the valuation of a Participant's Company Credit
Account: A Participant’s Company Credit Account shall be valued as if it were
invested in Company Stock beginning on the date on which treasury stock or cash
is transferred by the Company to a trust in the event the Company elects to use
a grantor (“rabbi”) trust to accumulate funds to pay the benefits set forth
herein.  The valuation of each Participant’s Company Bonus Credit Account shall
be based on the fair market value of the Company Stock on each Valuation
date.  The fair market value of the Company Stock shall be determined based on
the closing price of the Company Stock on any Valuation date."
 
IN WITNESS WHEREOF, Kansas City Life Insurance Company has caused this First
Amendment to be executed by its authorized Officers and its corporate Seal to be
hereunto affixed on this 28th day of August, 2009.
 
KANSAS CITY LIFE INSURANCE COMPANY




By:  /s/ William A. Schalekamp
Its   Senior Vice President, General Counsel and Secretary
Attest:


By: /s/ Sherri Morehead
Its: Assistant Secretary (Corporate Seal)


 

 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 


 
 
                                                                                                                                                                                                                        
Exhibit 10(a), Form 10-K
                                                                                                                                                                                                                                                               Kansas
City Life Insurance Company
 


TWELFTH AMENDMENT
 
KANSAS CITY LIFE
 
DEFERRED COMPENSATION PLAN
 






The Kansas City Life Deferred Compensation Plan (“Plan”) is hereby amended and
restated by Kansas City Life Insurance Company (“Company”) to be effective July
10, 2009.
 
WHEREAS, under the terms of the Plan, the Company reserved the right to amend
the Plan at any time; and
 
WHEREAS, the Company intends to amend the Plan in order to revise how
adjustments are made to accounts held under the Plan.
 
NOW, THEREFORE, the Company hereby amends and restates the Plan as follows:
 
 
ARTICLE I
 
 


 
 
Creation and Purpose
 
1.  
It is the intention of the Company to maintain this Plan of Deferred
Compensation for the benefit of designated employees selected by management.

 
2.  
By enrolling in this Plan, an employee agrees to defer a portion of his or her
current earnings. It is the intent of this Plan that accumulated and vested
benefits will be paid to such Participants at the time of an event allowed under
Code Section 409A, hereinafter referred to as a “Payment Event” as follows:

 
a.  
at a specified time or pursuant to a fixed scheduled specified under the Plan at
the date of deferral;

 
b.  
upon Separation from Service, or in the case of a Participant who meets the
definition of a “Specified Employee” as defined in Code Section 409A(a)(2)(B)(i)
upon six (6) months after Separation from Service;

 
c.  
Disability;

 
d.  
death;

 
e.  
Change in the Ownership or Effective Control of the Company; or

 
f.  
the occurrence of an Unforeseeable Emergency.

 
1

--------------------------------------------------------------------------------


 
ARTICLE II
 
 


 
 
Definitions
 
(a)  
“Account” shall mean the notional account the Company establishes under the Plan
for each Participant and, as applicable, means a Participant’s Elective Deferral
Account or Company Credit Account.

 
(b)  
“Bonus” shall mean Regional Marketing, Group Sales and Incentive bonuses by the
Company.

 
(c)  
“Change in the Effective Control” of the Company shall occur on the date that
any one person, or more than on person acting as a group, acquires (or has
acquired during the  twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of such corporation or the date a majority of members of the Company’s Board of
Directors is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of the appointment or election.

 
(d)  
“Change in the Ownership” of the Company shall occur on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company.

 
(e)  
“Company Stock” shall mean shares of the common capital stock of Kansas City
Life Insurance Company.

 
(f)  
“Company” means Kansas City Life Insurance Company, a Missouri Corporation,
Sunset Life Insurance Company of America, a Missouri Corporation, Old American
Insurance Company, a Missouri Corporation and any other subsidiary corporation
of Kansas City Life Insurance Company, any or all of which may sometimes be
referred to herein as affiliated corporations.

 
(g)  
“Deferred Compensation” shall mean the amount of Salary and/or Bonus not yet
earned, which the Participant and the Company mutually agree shall be deferred
in accordance with the provisions of this Plan.

 
(h)  
“Disability” shall mean that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months is (i) unable to engage in any substantial gainful activity or (ii)
receiving income replacement benefits for at least three (3) months under an
accident and health plan covering employees of the Company.  The Administrative
Committee will make all determinations of Disability under this Plan.

 
2

--------------------------------------------------------------------------------


(i)  
“Early Retirement” shall mean retirement from employment with the Company on the
first day of any month following a Participant’s fifty-fifth (55th) birth date
with the attainment of at least five (5) years of employment.  For purposes of
determining the attainment of at least five (5) years of employment, the years
of employment of a Participant with Old American Insurance Company prior to
November 1, 1991 shall not be taken into account.

 
(j)  
“Normal Retirement” shall mean Termination from Employment with the Company
becoming effective on or about the first day of the calendar month following the
Participant’s attainment of age sixty-five (65).

 
(k)  
“Participant” shall mean any employee of Kansas City Life Insurance Company, or
any subsidiary corporation, under the rules of common law, who shall be a member
of a select group of management or highly compensated employees designated for
participation by Kansas City Life Insurance Company from time to time.

 
(l)  
“Plan Administrator” shall mean the Administrative Committee of the Plan.

 
(m)  
“Plan Year” shall mean the twelve (12) month period beginning January 1st of
each year and ending December 31st of each year.

 
(n)  
“Salary” shall mean only the fixed amounts, weekly, semi-monthly, or monthly,
due and payable to the employee by the Company, and does not include any
bonuses, overtime pay or other extraordinary payments by the Company.

 
(o)  
“Separation from Service” shall mean when an employee leaves the company due to
Normal Retirement, Early Retirement, death, or otherwise has a Termination of
Employment with the Company.

 
(p)  
“Termination of Employment” shall mean the severance of the Participant’s
employment with the Company prior to his or her eligibility for retirement.

 
(q)  
“Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.  Whether a Participant is faced
with an Unforeseeable Emergency permitting a distribution is to be determined
based on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets, to the
extent that liquidation of such assets would not cause severe financial
hardship, or by cessation of deferrals under the Plan.  The Administrative
Committee will make all determinations of Unforeseeable Emergencies under this
Plan.

 
(r)  
“Valuation Date” shall mean each business day that the New York Stock Exchange
is open for trading, as provided in Article VI for valuing Accounts in the Plan.

 
 
3

--------------------------------------------------------------------------------


ARTICLE III
 
 


 
 
Administrative Committee
 
1.  
The Administrative Committee, sometimes herein referred to as the “Committee”,
shall consist of a number of persons, not less than three (3) nor more than five
(5), designated by the Executive Committee of Kansas City Life Insurance
Company, who shall serve terms of one (1) year or until their successors are
designated, and said Committee shall have the responsibility for the general
administration of the Plan and for carrying out the provisions of the Plan in
accordance with its terms.  The Committee shall have absolute discretion in
carrying out its responsibilities.

 
2.  
The Committee may appoint from its members such committees with such powers as
it shall determine; may authorize one (1) or more of its number or any agent to
execute or deliver any instrument or make any payment on its behalf; and may
utilize counsel, employ agents and provide for such clerical and accounting
services as it may require in carrying out the provisions of the Plan.

 
3.  
The Committee shall hold meetings upon such notice, at such place or places, and
at such time or times as it may from time to time determine.

 
4.  
The action of a majority of the members expressed from time to time by a vote in
a meeting or in writing without a meeting shall constitute the action of the
Committee and shall have the same effect for all purposes as if assented to by
all members of the Committee at the time in office.

 
5.  
No member of the Committee shall receive any compensation for his or her
services as such, and, except as required by law, no bond or other security
shall be required of him in such capacity in any jurisdiction.

 
6.  
Subject to the limitations of this Plan, the Committee from time to time shall
establish rules or regulations for the administration of the Plan and the
transaction of its business.  The Committee shall have full and complete
discretionary authority to construe and interpret the Plan and decide any and
all matters arising hereunder, except such matters which the Executive Committee
of the Company from time to time may reserve for itself, including the right to
remedy possible ambiguities, inconsistencies or omissions.  All interpretations,
determinations and decisions of the Committee or the Executive Committee of
Kansas City Life Insurance Company in respect of any matter hereunder shall be
final, conclusive and binding on all parties affected thereby.  The Committee
shall, when requested, submit a report to the Executive Committee of Kansas City
Life Insurance Company giving a brief account of the operation of the Plan and
the performance of the various investment funds and Accounts established
pursuant to the Plan.

 
7.  
Any member of the Committee may resign by giving notice to the Executive
Committee at least fifteen (15) days before the effective date of his or her
resignation.  Any Committee member shall resign upon request of the Executive
Committee.  The Executive Committee shall fill all vacancies on the Committee as
soon as is reasonably possible after a resignation takes place, and until a new
appointment takes place, the remaining members of the Committee shall have
authority to act, if approved by either a majority of the remaining members or
by two (2) members, whichever number is lesser.

 
 
4

--------------------------------------------------------------------------------


ARTICLE IV
 
 


 
 
Participation in the Plan
 
1.  
Following his or her designation by the Company, a qualified employee may
commence his or her participation in this Plan as of the first day of the month
coinciding with or next following such designation, whichever first occurs.  He
or she shall be notified of his or her eligibility from time to time by the
Company.

 
2.  
An eligible employee who desires to participate must execute a Salary and/or
eligible Bonus reduction agreement in form prescribed by the Company, as
provided in Section 3 of this Article IV, and the employee shall thereby agree
to the terms of this Plan and any amendments hereafter adopted.

 
3.  
Commencing December 1, 2008, on or before December 31, 2008 for the subsequent
Plan Year beginning January 1, 2009, or in the case of a newly eligible
Participant within thirty (30) days of becoming eligible, each Participant may
elect to have his or her Salary or eligible Bonus reduced in an amount
equivalent to one percent (1%) through one hundred percent (100%), and said
amount shall be withheld by payroll deduction.  Where an employee has ceased
being eligible to participate in the Plan (other than the accrual of earnings),
regardless of whether all amounts deferred under the Plan have been paid, and
subsequently becomes eligible to participate in the Plan again, the employee may
be treated as being initially eligible to participate in the plan if the
employee had not been eligible to participate in the Plan (other than the
accrual of earnings) at any time during the twenty-four (24) month period ending
on the date the employee again becomes eligible to participate in the Plan.  For
each Plan Year 2009 and after, Salary and/or eligible Bonus deferral elections
for the following Plan Year must be made by December 31st of the year preceding
the Plan Year and shall be irrevocable for the entire Plan Year.  Deferral
elections shall remain in effect in subsequent years unless terminated or
modified by the Participant and are irrevocable during the Plan Year.  These
amounts shall be the Participants’ Deferred Compensation.  The credits herein
may sometimes be referred to as the Participant’s “Elective Deferral Account”.

 
4.  
The Participant may cancel or change his or her Salary and/or eligible Bonus
deferral election up until the deadline for submitting his or her or election,
by December 31st of the year preceding the Plan Year.

 
5.  
Commencing December 1, 2008, on or before December 31, 2008 for the subsequent
Plan Year beginning January 1, 2009, each Participant may elect to make changes
to his or her distribution method on amounts deferred before December 31, 2008,
specifically the time and form of payments on the entire balance of his or her
respective account in a fashion allowable under this Plan and as described
below, including all credits and earnings to his or her respective account
through December 31, 2008, provided that (a) such new election is consistent
with the other provisions of this Plan, (b) the election applies only to amounts
that would not otherwise be paid in the calendar year in which the new election
is made, and (c) the election does not cause an amount to be paid in the year in
which the new election is made.

 
5

--------------------------------------------------------------------------------


6.  
Commencing by December 31, 2008 for the subsequent Plan Year beginning
January 1, 2009, or in the case of a newly eligible Participant within thirty
(30) days of becoming eligible, each Participant may determine the time and form
of payment of distribution(s) on future credits.  Where a Participant has ceased
being eligible to participate in the Plan (other than the accrual of earnings),
regardless of whether all amounts deferred under the Plan have been paid, and
subsequently becomes eligible to participate in the Plan again, the Participant
may be treated as being initially eligible to participate in the Plan if the
Participant had not been eligible to participate in the Plan (other than the
accrual of earnings) at any time during the twenty-four (24) month period ending
on the date the Participant again becomes eligible to participate in the
Plan.  Specifically, by identifying which percentage of new credits to apply to
each time and form of distribution method, the total of which must equal one
hundred percent (100%), the Participant may select one (1), two (2) or three (3)
methods of distribution on new credits.  The one (1), two (2) or three (3)
methods of distribution selected by the Participant shall only be changed in
accordance with the subsequent change rules as described below.  The Participant
may select time and form of payment as follows:

 
a.  
Time of Payment

 
i.  
The Participant may select payment at Separation from Service, or the
Participant may select payment at a specified time in a subsequent Plan Year.

 
ii.  
The Participant may select if he or she shall take a distribution if Separation
from Service occurs before the specified time selected.

 
b.  
Form of Payment

 
i.  
The Participant may select payment in a lump sum cash distribution, or the
Participant may select payment in cash in one of the following actuarially
equivalent annuity forms as offered by the Company:

 
1.  
Life Only Annuity

 
2.  
Certain and Life Annuity

 
3.  
Installment Refund Annuity

 
4.  
Specified Period Annuity

 
5.  
Joint and Survivor Life Annuity

 
6.  
Joint and Survivor Certain and Life Annuity

 
6

--------------------------------------------------------------------------------


7.  
The Participant may cancel or change his or her distribution method for the next
year’s credits and earnings up until the deadline for submitting his or her
election, by December 31st of the year preceding the Plan Year.

 
8.  
Percentage contributions to distribution methods shall remain in effect in
subsequent years unless terminated or modified by the Participant.

 
9.  
For a Participant to make subsequent deferral election, including a delay in a
payment or a change in the form of payment previously selected, such election
will take effect twelve (12) months after the date on which the subsequent
election is made.  Except in the cases of payment on account of the occurrence
of Disability, death or Unforeseeable Emergency, payments with respect to which
such election is made must be deferred for a period of not less than five (5)
years from the date such payment would have otherwise have been paid, or in the
case of an annuity, five (5) years from the date the first amount was scheduled
to be paid.  Any election related to a payment at a specified time must be made
not less than twelve (12) months before the date the payment is scheduled to be
paid, or in the case of an annuity, twelve (12) months before the date the first
amount was scheduled to be paid.

 
10.  
If no alternative time or form of payment upon distribution is selected as
allowed under this Plan, all distributions provided or pursuant to this Plan
shall be in the form of cash in a lump sum payment at Separation from Service,
or in the case of a Participant who meets the definition of a “Specified
Employee” as defined in Code Section 409A(a)(2)(B)(i), upon six (6) months after
Separation from Service.  If a payment is made as a result of the death of the
Participant, the payment shall be made to the surviving spouse of the
Participant, if any, unless a beneficiary designation has been provided.

 
11.  
The Participant may cancel his or her deferral election due to Unforeseeable
Emergency upon approval by the Administrative Committee.  The Participant may
also cancel his or her deferral election where such cancellation occurs by the
later of the end of the taxable year of the Participant or the 15th day of the
third month following the date the Participant incurs a Disability recognized by
the Administrative Committee under the terms of this Plan.

 
12.  
As more fully set forth in Article VI, the Company shall maintain hypothetical
accounts reflecting the amount of Salary or eligible Bonus withheld from an
individual pursuant to this Plan (“Elective Deferral Account”), and the balance
in each Participant’s Elective Deferral Account shall be fully vested at all
times.

 
13.  
The value of a Participant’s Elective Deferral Account as provided in Article VI
shall be distributed to him or her within a period of ninety (90) days following
his or her Payment Event.  Distributions to an employee identified as a
Specified Employee may not be made before the date that is six (6) months after
the date of Separation from Service or, if earlier, the date of death.

 
14.  
In the event of a distribution due to Disability, death, Unforeseeable Emergency
or Change in Control or Effective Control of the Company, the Participant will
receive distribution in cash in lump sum form, regardless of if the Payment
Event of Disability, death, Unforeseeable Emergency or Change in Control or
Effective Control occurs prior to the originally selected payment date and
regardless of the form previously selected.  When a distribution is made to a
Specified Employee due Disability, death, Unforeseeable Emergency or Change in
Control or effective control of the Company, the payment shall not be delayed
six (6) months.

 
7

--------------------------------------------------------------------------------


 
ARTICLE V
 
 


 
 
Company Credit Account
 
1.  
The Company may, solely at its discretion, add additional amounts to the Account
of designated individuals from time to time as determined by the Company
(hereinafter referred to as a “Company Credit Account”).  Any such Company
Credit Account shall be separate from a Participant’s Elective Deferral
Account.  The balance in the Company Credit Account established for each
Participant shall be adjusted as provided in Article VI and shall be subject to
the vesting provisions of Article VII.  The notional value of the Company Credit
Account for such Participant shall be distributed to him or her in a form of
payment set forth in Article IV, section 6.b. at the time of his or her Payment
Event.  The Participant shall not be entitled to shares of the Company Stock.

 
 
ARTICLE VI
 
 


 
 
Adjustment of Accounts
 
1.  
Participant Elective Deferral Account.  A Participant may direct, by written
instruction delivered to the Plan Administrator, that his/her Elective Deferral
Account be valued as if it were invested in one or more of the investment funds
designated by the Plan Administrator for such purpose.  A Participant may select
one or more investment funds in multiples of 1% of the balance in the Elective
Deferral Account.  An election shall be effective as soon as administratively
possible following the date of the change and shall apply to new contributions
and/or previous accumulations as the Participant specifies.

 
Nothing in this Plan shall obligate the Company to transfer funds to a grantor
trust nor shall anything contained herein be construed as obligating the Company
to invest in the investment funds.  The valuation of each Participant’s Elective
Deferral Account shall be based upon the performance as of each Valuation Date
of the investment funds selected by the Participant.  The fair market value of
an investment fund shall be determined by the Plan Administrator and it shall
represent the fair market value of all securities or other property held in the
respective investment fund.  A valuation summary of a Participant’s Elective
Deferral Account shall be prepared at least quarterly by the Plan
Administrator.  If any Participant fails to file a designation he/she shall be
deemed to have designated the Fund which, in the opinion of the Plan
Administrator, has the least risk of loss of principal.
 
8

--------------------------------------------------------------------------------


2.  
Company Credit Account.  A Participant’s Company Credit Account shall be valued
as if it were invested in Company Stock beginning on the date on which treasury
stock or cash is transferred by the Company to a trust in the event the Company
elects to use a grantor (“rabbi”) trust to accumulate funds to pay the benefits
set forth herein.  The valuation of each Participant’s Company Credit Account
shall be based on the fair market value of the Company Stock on each Valuation
date.  The fair market value of the Company Stock shall be determined based on
the closing price of the Company Stock on any Valuation date.

 
3.  
Changes in Investment Allocation.  A Participant may change his or her
hypothetical investment allocation by submitting a written request to the Plan
Administrator on such forms as may be required by the Plan Administrator or by
utilizing an online option to change investment allocations, if an online option
is made available by the Plan Administrator.  Such changes shall become
effective as soon as administratively feasible after the Plan Administrator
receives such written or online request.

 
4.  
Valuation.  As of each Valuation Date, the Account of each Participant under the
Plan shall be valued at the fair market value of the hypothetical investments
designated for the purpose of determining income and gains or losses for the
Account.

 
5.  
Funding Obligation of the Company.  The Company has no obligation to fund any
benefits that shall become due under the Plan.  The Company has the right, but
no obligation, to utilize a grantor ("rabbi") trust to assist with its payment
obligations.  Benefits are payable as they become due irrespective of any actual
investments the Company may make to meet its obligations.  Neither the Company
nor any Trustee (in the event the Company elects to use a grantor trust to
accumulate funds) shall be obligated to purchase or maintain any asset, and any
reference to investment or investment funds is solely for the purpose of
computing the value of benefits.  To the extent a Participant or any other
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of any unsecured creditor of the
Company.

 
 
ARTICLE VII
 
 


 
 
Vesting
 
1.  
Commencing January 1, 2002, the value of a Participant’s Company Credit Account
for his or her benefit shall be vested, to the extent of the percentage
applicable, upon the Valuation Date of the month in which the Participant
completes the Years of Employment with the Company in accordance with the
following schedule:

 
Years of
Employment
 
Percentage
Vested
     
1
 
0
2
 
20
3
 
40
4
 
60
5
 
80
6
 
100



9

--------------------------------------------------------------------------------


2.  
A “Year of Employment” shall mean a twelve (12) consecutive monthly period of
employment with the Company dating from commencement of employment, during which
he or she shall complete at least one thousand (1,000) hours of employment.  If
an employee’s employment with either Kansas City Life Insurance Company or one
of its affiliated corporations shall be terminated, and he or she is immediately
employed by any other of such affiliated corporations, his or her employment
shall be regarded as continuous and treated as if under one employer for vesting
purposes.  However, years of employment of an employee of Old American Insurance
Company prior to November 1, 1991 shall not be taken into account for purposes
of this Article VII.

 
3.  
In the event a Participant shall Separate from Service with the Company or any
of its affiliated corporations, by reason of death or Normal Retirement or Early
Retirement as defined herein, the value of his or her account shall be one
hundred percent (100%) vested upon the Valuation Date of the month in which such
death or retirement occurs, and shall be distributed to him or her within a
period of ninety (90) days after the Separation from Service occurs, or in the
case of a Participant who meets the definition of a “Specified Employee” as
defined in Code Section 409A(a)(2)(B)(i) upon six (6) months after Separation
from Service.

 
 
ARTICLE VIII
 
 


 
 
General Regulations
 
1.  
Any Participant or retired Participant shall have the right to designate a new
beneficiary at any time by filing with the Company a written request for such
change, but any such change shall become effective only upon receipt of such
request by the Company.  Upon receipt by the Company of such request, the change
shall relate back to and take effect as of the date such Participant signs such
request whether or not such Participant is living at the time the Company
receives such request.

 
2.  
If there be no designated beneficiary living or in effect at the death of such
Participant when any payment hereunder shall be payable to the beneficiary, then
such payment shall be made as follows:  To such Participant’s spouse, if living;
if not living, to such Participant’s then living lineal descendants, in equal
shares, per stirpes; if none survives, to such Participant’s surviving parents,
equally.  If neither survives, to such Participant’s executors or
administrators.

 
3.  
The interest hereunder of any Participant, retired Participant or beneficiary
shall not be alienable, either by assignment or by any other method, and to the
maximum extent permissible by law, shall not be subject to being taken, by any
process whatever, by the creditors of such Participant, retired Participant or
beneficiary.

 
4.  
Nothing herein contained nor any action taken under the provisions hereof shall
be construed as giving any employee the right to be retained in the employment
of the Company.

 
5.  
The Company shall have the right to amend or terminate this Plan at any time;
provided, however, that no such action shall reduce a Participant's Account
under the Plan without such Participant's written consent.

 
 
10

--------------------------------------------------------------------------------


ARTICLE IX
 
 


 
 
Claims Procedure
 
1.  
Submitting a Claim.  Upon request, the Administrative Committee shall provide
any Participant or Beneficiary (“Claimant”) with a claim form which the Claimant
can use to request benefits.  In addition, the Committee will consider any
written request for benefits or other inquiries relating to benefits under the
Plan to be a claim.

 
2.  
Approval of Initial Claim.  If a claim for benefits is approved, the Committee
shall provide the Claimant with written or electronic notice of such
approval.  The notice shall include:

 
a.  
the amount of benefits to which the Claimant is entitled;

 
b.  
the duration of such benefit;

 
c.  
the time the benefit is to commence; and

 
d.  
other pertinent information concerning the benefit.

 
3.  
Denial of Initial Claim.  If a claim for benefits is denied (in whole or in
part) by the Committee, the Committee shall provide the Claimant with written or
electronic notification of such denial within ninety (90) days after receipt of
the claim, unless special circumstances require an extension of time for
processing the claim.  (See Section 6 for the procedures concerning extensions
of time.)  The notice of denial of the claim shall include:

 
a.  
the specific reason that the claim was denied;

 
b.  
a reference to the specific Plan provisions on which the denial was based;

 
c.  
a description of any additional material or information necessary to perfect the
claim, and an explanation of why this material or information is necessary; and

 
d.  
a description of the Plan’s appeal procedures and the time limits that apply to
such procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) if the claim is denied on appeal.

 
The Claimant (or his or her duly authorized representative) may review pertinent
documents and submit issues and comments in writing to the Committee.  The
Claimant may appeal the denial as set forth in the next section of this
procedure.  If the Claimant fails to appeal such action to the Board in writing
within the prescribed period of time described in the next section, the
Committee’s denial of a claim shall be final, binding and conclusive.
 
11

--------------------------------------------------------------------------------


4.  
Filing the Appeal.  In the event that a claim is denied (in whole or in part),
the Claimant may appeal the denial by giving written notice of the appeal to the
Secretary of the Board of Directors (“Board”) within sixty (60) days after the
Claimant receives the notice of denial of the claim.  At the same time the
Claimant submits a notice of appeal, the Claimant may also submit written
comments, documents, records, and other information relating to the claim.  The
Board shall review and consider this information without regard to whether the
information was submitted or considered in conjunction with the initial
claim.  The Claimant may, upon request and without charge, have access to, and
copies of, documents, records and other information relating to the claim.

 
5.  
General Appeal Procedure.  The Board (or its designee) may hold a hearing or
otherwise ascertain such facts as it deems necessary and shall render a decision
which shall be binding upon both parties.  The Board shall render a decision on
appeal within sixty (60) days after the receipt by the Board of the notice of
appeal, unless special circumstances require an extension of time.  (See Section
6 for the procedures concerning extensions of time.)

 
The appeal decision of the Board shall be provided in written or electronic form
to the Claimant.  If the appeal decision is adverse to the Claimant, then the
written decision shall include the following:
 
a.  
the specific reason or reasons for the appeal decision;

 
b.  
reference to the specific Plan provisions on which the appeal decision is based;

 
c.  
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits.  (Whether a document,
record, or other information is relevant to a claim for benefits shall be
determined by reference to 29 C.F.R. § 2560.503-1(m)(8));

 
d.  
a statement describing any voluntary appeal procedures offered by the Plan and
the Claimant’s right to obtain the information about such procedures; and

 
e.  
a statement of the Claimant’s right to bring an action under Section 502(a) of
the Employee Retirement Income Security Act.

 
6.  
Notice of Extension.  If the Committee or Board requires an extension of time,
the Committee or Board shall provide the Claimant with written or electronic
notice of the extension before the first day of the extension.  The notice of
the extension shall include:

 
a.  
an explanation of the circumstances requiring the extension;

 
b.  
the date by which the Committee or Board expects to render a decision;

 
c.  
for purposes of an initial claim, no more than one extension of ninety (90) days
shall be allowed; and

 
d.  
for purposes of an appeal, no more than one extension of sixty (60) days shall
be allowed.

 
12

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Kansas City Life Insurance Company has caused this amended
restated Plan to be executed by its duly authorized Officers and its Corporate
Seal to be hereunto affixed, effective as of July 10, 2009 on this 9th day of
July, 2009.
 

 
Kansas City Life Insurance Company
         
By:
/s/ Tracy w. Knapp
 
Title:
Senior Vice President
   
ATTEST:
     
By:
/s/Kimberly K. Farrow
   
Its:
Assistant Secretary
 
(Corporate Seal)
                     
Officers:
             
/s/Mark A. Milton
             
/s/Charles R. Duffy
             
/s/William A. Schalekamp
               





13

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
